The Honorable Don R. House State Representative P.O. Box 505 Walnut Ridge, AR 72476-0505
Dear Representative House:
I am writing in response to your request for my opinion on the following questions:
  (1) The code [A.C.A. § 26-27-313] states it is "imperative" the Tax Assessor meets with the Equalization Board during regular meetings. What effect, if any, does this have on this Board's meeting if the Assessor is not in attendance? Will the absence have any effect on any decision made by this board?
  (2) Does the Freedom of Information Act apply to the Equalization Board? If so, what are the penalties if they do not comply with the FOA?
RESPONSE
Your questions are identical to several addressed in Ark. Op. Att'y Gen. No. 2000-287, which I am enclosing for your information and issuing simultaneously herewith.
Assistant Attorney General Jack Druff prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP/JHD:cyh
Enclosure